DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on February 25, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Shiraishi (JP2000281459, rejection using Patent Abstracts of Japan).
Regarding claims 1 and 5: Shiraishi teaches a quartz device comprising the following wherein 10 and 12 are quartz and the joining layer (s) 11 can be aluminum meeting claim 1 (see Figures 2-4) and claim 5 (see Figures 3 and 4). 

    PNG
    media_image1.png
    579
    876
    media_image1.png
    Greyscale

Regarding claim 2: Given that Shiraishi’s joining layer (s) 11 can be just aluminum with no teaching of any other material being required therein, one having ordinary skill would reasonably conclude the layers(s) to include greater than 99wt% aluminum. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (JP2000281459) as applied to claims 1 and 5 above, in view of Hawtof (US Pub 20170215270).
Regarding claims 3 and 6: As discussed above, Shiraishi teaches the inventions of claims 1 and 5 but they fail to teach electrical input leads electrically coupled to the aluminum joining layer(s) 11 wherein the joining layers are adapted to function as claimed. However, Shiraishi does not exclude such features and instead, is only generally related to quartz substrates having a metallic joining layer(s) thereon.
	As Hawtof, who similarly teaches a quartz substrate (see substrate 12 in Figure 1) having a metallic joining layer thereon (layer 20 in Figures 1 and 8), discloses that a metallic layer on quartz can desirably include electric input leads electrically coupled to the metal (see vias 22 in Fig 1 and 0027) and the metal joining layer can be patterned to function as a RF electrode (see the high frequencies in 0030), it would have been obvious to one having ordinary skill at the time of invention to modify Shiraishi to include their metallic joining layer(s) having electric input leads electrically coupled to the metal and the metal joining layers being patterned to function as an RF electrode.
	The above meets claim 3 and substantially meets claim 6 except for a teaching that the lowermost joining layer in Shiraishi will be adapted to function as a ground plane. However, it is initially noted that as Shiraishi’s bottom joining layer has the same structure recited in claim 6, one having ordinary skill would reasonably conclude it to have the same functionality absent an evidentiary showing to the contrary (MPEP2112). Alternatively, it is noted that as Hawtof discloses that having a ground plane on the bottom of quartz substrates is desirable (0003), it would have been obvious to one 
Regarding claims 4 and 7: Similar to previous discussions (see rejected claim 2 above), given that Shiraishi’s joining layers 11 can be just aluminum with no teaching of any other material being required therein, one having ordinary skill would reasonably conclude greater than 99wt% aluminum. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784